DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in Instant Application.

Priority
Priority is not claimed.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/29/2021 and 01/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered if signed and initialed by the Examiner.

Specification
The disclosure is objected to because of the following informalities: typographical error, the word “extentions” in the title of the invention, it should read “extensions”.  Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, 10-11, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kebler et al. (U.S. Publication No. 2019/0036717) in view of Iovine et al. (U.S. Patent No. 8,995,275).
As per claim 1, Kebler discloses a method (paragraph 0010; method) comprising:
receiving, by an egress network device for a network (Kebler: fig. 1A; egress node 12A), messages from each of a plurality of ingress network devices for the network (Kebler: fig. 1A; ingress nodes 12H and 12D), wherein each of the messages specifies a multicast source as an anycast address that belongs to two or more different sources (Kebler: paragraph 0005; Redundant multicast sources for multicast content can be configured with a common anycast IP address and each output a separate identical multicast stream), a multicast group, and a customer site identifier that uniquely identifies a customer network device via which the anycast address is reachable (Kebler: paragraph 0022; Each of multicast sources 14 represents a computing device, such as a real and/or virtual server, that outputs a multicast stream for a multicast group that is a set of interested receivers of the multicast stream); 
selecting, by the egress network device, one of the plurality of ingress network devices to which to send a multicast join message of a plurality of multicast join messages for the multicast source and multicast group (Kebler: paragraph 0008; Because the path of a join message results in a network delivering the requested multicast stream along the reverse path of the path traversed by the join message, the network may therefore deliver a first one of the redundant multicast streams along a reverse path of the path of the first MRT (traversed by a first join message) to the egress network node and a second one of the redundant multicast streams along a reverse path of path of the second MRT (traversed by second join message) to the egress network node); and 
sending, by the egress network device, the multicast join message to the selected one of the plurality of ingress network devices (Kebler: paragraph 0007; The egress network node outputs separate first and second join messages requesting to receive the multicast stream via each of the first MRT and the second MRT).
However Kebler does not explicitly mention selecting based on the customer site identifiers specified by the messages.
However Iovine teaches:
selecting based on the customer site identifiers specified by the messages (Iovine: col. 5, lines 17-21; A source network device 10 may make its determination of which network devices 10 or networks to route a message through based on message(s) it receives from network device(s) 10. For example, a source network device 10 may receive messages that provide information about group subscriber(s). A source network device 10 may receive messages about network devices 10, networks, network topology, or the like. A source network device 10 may use a group subscriber list to determine a route for a message to the group subscriber(s)…col. 6, lines 52-53; The message may contain identifier(s) for these groups).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Iovine with the teachings as in Kebler. The motivation for doing so would have been for network routing of traffic including a source node for source-based, multicast traffic assignment across multiple networks (Iovine: col. 1, lines 12-14).
As per claim 2, the modified Kebler teaches the method of claim 1, further comprising: subsequent to sending the multicast join message, receiving, by the egress network device, multicast traffic for the multicast source and multicast group from one or more of the plurality of ingress network devices in proportion to a plurality of multicast join messages sent to each ingress network device (Kebler: paragraph 0038; Egress node 12A forwards a primary one of multicast streams 22 (e.g., multicast stream 22A in FIGS. 1A-1B) to receiver 8 that is an interested receiver for the multicast group or multicast channel for the multicast streams 22. Egress node 12B drops the backup multicast stream 22 (e.g., multicast stream 22B in FIGS. 1A-1B). In some examples, egress node 12A determines which of multicast streams 22 to forward to receiver 8 based on a health of the multicast streams 22…paragraph 0103; Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs, and network device 200 forwards a primary one of the multicast streams (selected by the network device as primary) to the interested receiver (514)); and forwarding, by the egress network device, the multicast traffic (Kebler: paragraph 0008; The egress network node may forward at least one of the multicast streams to an interested receiver).
As per claim 4, the modified Kebler teaches the method of claim 1, wherein the one the plurality of ingress network devices is selected as a primary ingress network device, the method further comprising: selecting, by the egress network device and based on a customer site identifier specified by a message associated with a different one of the plurality of ingress network devices, the different one of the plurality of ingress network devices as a backup ingress network device to which to send a multicast join message of a plurality of multicast join messages for the multicast source and multicast group; and sending, by the egress network device, the multicast join message to the selected backup ingress network device, wherein a customer site identifier specified by a message associated with the primary ingress network device is different than the customer site identifier specified by the message associated with the backup ingress network device (Kebler: paragraph 0103; Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs, and network device 200 forwards a primary one of the multicast streams (selected by the network device as primary) to the interested receiver (514). In response to detecting a failure of the primary multicast stream, network device 200 switches to the backup multicast stream and begins forwarding the backup multicast stream to the interested receiver (516). See also Iovine: col. 5, lines 17-21; A source network device 10 may make its determination of which network devices 10 or networks to route a message through based on message(s) it receives from network device(s) 10 and col. 6, lines 52-53; The message may contain identifier(s) for these groups).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Iovine with the teachings as in Kebler. The motivation for doing so would have been for network routing of traffic including a source node for source-based, multicast traffic assignment across multiple networks (Iovine: col. 1, lines 12-14).
As per claim 5, the modified Kebler teaches the method of claim 4, wherein selecting the primary ingress network device further comprises: determining a source candidate list based on the customer site identifiers, wherein the selecting the backup ingress network device comprises: trimming the source candidate list based on a customer site identifier associated with the primary ingress network device (Iovine: col. 12, lines 50-57; If one of those is the same as one of the ingress interfaces on which this source-group pair is arriving: (i) If that ingress interface is not MIRP, it may be removed from the list of egress interfaces. (ii) If that ingress interface is MIRP; if the Layer 2 source id from that ingress interface is less than this egress interface's source id, then this interface may be removed from the list of egress interfaces); and selecting one of the one or more of the plurality of ingress network devices, based on the trimmed source candidate list, to which to send a multicast join message (Iovine: col. 12, lines 50-65; This technique may allow a radio to select a single ingress interface, then to choose the appropriate egress interfaces in a way that avoids pushing duplicate traffic back onto those interfaces. Notice that (3)(c)(ii) above may provide the squelching rule for MIRP. That is, if two nodes are injecting data into the same wireless subset, the radios with the higher ids may stop sending when they detect traffic on that interface from a radio with a lower id).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Iovine with the teachings as in Kebler. The motivation for doing so would have been for network routing of traffic including a source node for source-based, multicast traffic assignment across multiple networks (Iovine: col. 1, lines 12-14).
As per claim 6, the modified Kebler teaches the method of claim 4, further comprising: receiving, by the egress network device, a first plurality of flows from the primary ingress network device in response to the multicast join message sent to the primary ingress network device; receiving, by the egress network device, a second plurality of flows from the backup ingress network device in response to the multicast join message sent to the backup ingress network device; and forwarding, by the egress network device, at least a portion of the first plurality of flows towards a multicast receiver (Kebler: paragraph 0103; Network device 200 subsequently receives a multicast stream of redundant multicast streams from the redundant multicast sources on each reverse path of the MRTs, and network device 200 forwards a primary one of the multicast streams (selected by the network device as primary) to the interested receiver (514). In response to detecting a failure of the primary multicast stream, network device 200 switches to the backup multicast stream and begins forwarding the backup multicast stream to the interested receiver (516)).
As per claim 7, the modified Kebler teaches the method of claim 6, further comprising: forwarding, by the egress network device, at least a portion of the second plurality of flows towards the multicast receiver, wherein the at least a portion of the first plurality of flows contain first content, wherein the at least a portion of the second plurality of flows contain second content, and wherein the first content is different than the second content (Iovine: col. 10, lines 4-12; the IPG selection information may be populated in a Multicast Traffic Assignment (MTA) message that may be sent by the ingress node and may be flooded into the partition. Once the IPGs receive the MTA message, an IPG may either squelch its traffic for that flow or pass that traffic through to its B link, depending on the contents of the MTA message. The following load balancing rules may be observed by the ingress node making the decision for a given multicast flow…col. 11, lines 19-44; In the modified MTA1 message, the number of "flows" may be changed. The original sample MTA had five flows. But there are only two distinct destination multicast groups, so the sample modified MTA1 message only lists those two groups).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Iovine with the teachings as in Kebler. The motivation for doing so would have been for network routing of traffic including a source node for source-based, multicast traffic assignment across multiple networks (Iovine: col. 1, lines 12-14).
With respect to claim 10, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Kebler also teaches an egress network device (fig. 1A; Egress node 12A) comprising: at least one computer processor (paragraph 0065; network device 200 may represent any of egress nodes 12A, 112A…fig. 4; processor 213); and a memory (fig. 4; memory 211) comprising instructions that when executed by the at least one computer processor cause the at least one computer processor (paragraph 0066; one or more programmable processors 213 coupled to one or more memory devices 211).
Regarding claims 11 and 13-16, they are substantially similar to claims 2 and 4-7, respectively, and are rejected in the same manner, the same arts and reasoning applying. 
With respect to claim 19, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Kebler also teaches a non-transitory computer-readable storage medium encoded with instructions that, when executed, cause at least one processor of a computing device (Kebler: paragraph 0012; a non-transitory computer-readable storage medium comprising instructions that, when executed, cause one or more programmable processors, of a network device of a network of network nodes connected according to a network topology). 
Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kebler et al. (U.S. Publication No. 2019/0036717), in view of Iovine et al. (U.S. Patent No. 8,995,275), and in view of Kotalwar et al. (U.S. Publication No. 2015/0288540).
As per claim 8, the modified Kebler teaches the method of claim 1.
However the modified Kebler does not explicitly mention wherein the messages from each of the plurality of ingress network devices comprise auto discovery messages for the multicast source and the multicast group.
However Kotalwar teaches:
wherein the messages from each of the plurality of ingress network devices comprise auto discovery messages for the multicast source and the multicast group (Kotalwar: paragraph 0029; BGP attributes can be advertised or otherwise transmitted by the given PE element to all other PE elements in a corresponding I-PMSI or S-PMSI auto-discovery (A-D) route…paragraph 0031; Each of the PE elements PE1 through PE4 maintains at least one Virtual Routing and Forwarding (VRF) table…paragraph 0032; the VRF tables of the respective receiver PE elements PE1 through PE4 are utilized in processing multicast join messages, which in the present embodiment include (S1,G1) join messages each configured to originate a route to a source S1 of a multicast group G1).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kotalwar with the teachings as in the modified Kebler. The motivation for doing so would have been in order to ensure that all client routing elements can receive multicast traffic within a multicast extranet even when unspecified-source join messages are used (Kotalwar: paragraph 0016).
As per claim 9, the modified Kebler teaches the method of claim 1, wherein the egress network device comprises an egress provider edge router of a network (Kebler: paragraph 0020; network 4 having network devices 12A-12H…Each of nodes 12 may be a router or may be another network device that includes routing capabilities…fig. 2B; Egress node 12A), wherein the plurality of ingress network devices comprise a plurality of ingress provider edge routers of the network (Kebler: paragraph 0020; network 4 having network devices 12A-12H…Each of nodes 12 may be a router or may be another network device that includes routing capabilities…fig. 2B; Ingress nodes 12B and 12H).
However the modified Kebler does not explicitly mention wherein receiving the messages comprises receiving Border Gateway Protocol (BGP) Multicast Virtual Private Network (MVPN) auto discovery messages each comprising a BGP extended community attribute that specifies a customer site identifier.
However Kotalwar teaches:
wherein receiving the messages comprises receiving Border Gateway Protocol (BGP) Multicast Virtual Private Network (MVPN) auto discovery messages each comprising a BGP extended community attribute that specifies a customer site identifier (Kotalwar: paragraph 0029; BGP attributes can be advertised or otherwise transmitted by the given PE element to all other PE elements in a corresponding I-PMSI or S-PMSI auto-discovery (A-D) route. Details regarding conventional aspects of BGP and A-D routes in the context of MVPNs are disclosed in RFC 6514, entitled “BGP Encodings and Procedures for Multicast in MPLS/BGP IP VPNs,” which is incorporated by reference herein).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kotalwar with the teachings as in the modified Kebler. The motivation for doing so would have been in order to ensure that all client routing elements can receive multicast traffic within a multicast extranet even when unspecified-source join messages are used (Kotalwar: paragraph 0016).
Regarding claims 17-18, they are substantially similar to claims 8-9, respectively, and are rejected in the same manner, the same arts and reasoning applying. 

Allowable Subject Matter
Claims 3, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 3, 12, and 20, the prior art fails to explicitly teach wherein selecting the one of the plurality of ingress network devices comprises: applying a hash function comprising a bytewise exclusive-or operation on bytes in a Customer-Root address and a Customer-Group address of the multicast join message to obtain a result of the hash function; taking the result of the hash function modulo n to determine an index number, wherein n is equal to a total number of unique customer site identifiers received by the egress network device; and selecting one of the one or more of the plurality of ingress network devices to which to send a multicast join message based on the index number.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449